Citation Nr: 0200581	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  96-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with central disc herniation at L4-L5.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from September 1964 to 
September 1974.

An April 1988 Regional Office (RO) rating decision denied 
service connection for a back condition. The veteran was 
notified of this determination and of his appellate rights, 
but did not appeal.  Consequently, this denial became a final 
decision.  38 U.S.C. § 4005; 38 C.F.R. §§ 3.104(a), 19.129(a) 
(as in effect in 1988).

In an October 1995 RO rating decision, it was determined that 
new and material evidence had been submitted to reopen a 
claim for service connection for back condition, but service 
connection was denied..  The veteran was notified of this 
determination and filed a notice of disagreement in May 1996.  
After issuance of the statement of the case by the RO in 
September 1997, the veteran timely filed an appeal, and 
testified at a personal hearing in October 1997, which 
transcript is of record.  In April 2000, the RO issued a 
supplemental statement of the case recharacterizing the issue 
as stated in the title page of this decision.  The veteran 
also testified before the undersigned board member by video 
conference in October 2001, and a copy of that transcript is 
of record.

Notwithstanding the RO's actions regarding the new and 
material issue, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7104(b) to consider this issue.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Thus, it must initially be 
determined whether the appellant has submitted new and 
material evidence since the prior final adverse decision in 
April 1988, that is sufficient to reopen the claim for 
service connection for a back condition.


FINDINGS OF FACT

1.  In an unappealed April 1988 decision, the RO denied a 
claim of entitlement to service connection for back 
condition.  The veteran did not appeal.

2.  Evidence submitted since the April 1988 rating decision 
is of such significance that it must be considered in order 
to fairly decide the merits of the claim of entitlement to 
service connection for a back condition.

CONCLUSIONS OF LAW

1. The unappealed April 1988 RO rating decision, denying the 
claim for service connection for a back condition, is 
final.  38 U.S.C. § 4005; 38 C.F.R. §§ 104(a), 19.117, 
19.129(b), 19.130(a) (as in effect in 1988).

2. New and material evidence has been submitted to reopen the 
claim of service connection for a back condition.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by it.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

An unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed April 1988 RO rating decision.  
38 C.F.R. 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows that the veteran has a 
back disorder due to an incident of service).  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  66 Fed. Reg. 45,630 (Aug. 29, 
2001) to be codified as amended at 38 C.F.R. § 3.156(a).  The 
revised regulations require that evidence to be material 
must, when considered by itself or the other evidence of 
record, relate to an unestablished fact necessary to prove 
the claim, and to be new and material it must raise a 
reasonable possibility of substantiating the claim.  These 
regulatory revisions apply to claims filed on or after August 
29, 2001, and therefore, do not apply to the veteran's claim.

The veteran filed a claim for service connection for back 
condition in January 1987.
The evidence of record at the time of the April 1988 RO 
rating decision consisted of: statements from the veteran to 
the effect that he injured his low back in service; service 
medical records which show that the veteran was treated for 
back injury in October 1965, as a result of a truck accident; 
in-service treatment in March 1966, July 1967 for low back 
strain, February 1979, and April 1969 for low back contusion; 
February 1987 spine x-ray reports showing findings of normal 
cervical spine, and degenerative osteoarthritis and apparent 
degenerative disc disease of the lumbar spine, with mild 
narrowing of L3- L4 disc space; and April 1987 VA orthopedic 
examination in which the examiner noted that the veteran gave 
no indication of having a bad back, had normal range of 
motion forward, backward and to sides, with complaints of 
pain at extremes, and normal straight leg raising.  The RO 
denied service connection in April 1988.

Since the April 1988 RO rating decision, the veteran 
submitted a letter dated September 1988, from private 
orthopedic physician Dr. Heistand, indicating treatment for 
back injury sustained as a result of a mine cart collision in 
June 1987, which resulted in tingling in the back and a limp, 
and two months after which the veteran stopped working.  The 
letter reported complaints of severe pain, intermittent 
tingling and numbness of lower extremities up to ten or 
fifteen times a day, worse on the right side, and noted that 
there was no history of back pain prior to this incident, and 
that the veteran had been seen by a neurologist with a 
diagnosis of lumbosacral strain.  Dr. Heistand also 
referenced a note from Dr. Cicchiello.  The evidence also 
contained a CT (computed tomography) scan of August 1987, and 
lumbar spine x-rays of July 1987 showing anterior spurring of 
vertebral bodies 4 and 5; the veteran's April 1994 statements 
alleging severe back problems with numbness in arms and legs; 
a July 1994 letter from private physician Paul Lin indicating 
treatment in 1990 for back condition, and referencing an 
August 1989 MRI showing diagnoses of small disc herniation at 
L4, L5 with mild degeneration, and congenital stenosis; a 
July 1994 electromyography report finding no radiculopathy; a 
February 1995 VA radiologic spine examination showing normal 
cervical spine, mild degenerative disc disease of the lumbar 
spine, with slight narrowing of L3-L4 intervertebral disc 
space and mild hypertrophic osteoarthritic with marginal 
spurring of the lower lumbar vertebral bodies; an April 1995 
letter from Dr. Raymond Kraynak denoting treatment for 
several years for low back dysfunction, and opining that the 
cumulative effect of the veteran's injuries rendered him 
permanently disabled; a June 1995 copy of decision of an 
award of SSI disability benefits; a November 1995 
compensation and pension VA examination showing limitation of 
motion of the back; letters from Dr. Kraynak denoting 
treatment for arthritis of the lumbar spine dated May and 
June 1996, October 1997, and June 1998; June 1997 VA 
outpatient treatment notes; a November 1997 VA examination; a 
VA hospitalization report dated July 1998; and the veteran's 
testimony at the two hearings on appeal.

The above evidence is new because it was not of record at the 
time of the 1988 decision.  It is material because it 
suggests a possible causal relationship or nexus between the 
current disability, and the veteran's in-service injury.  
Thus it must be considered in order to fairly decide the 
merits of the claim for service connection for a back 
disorder.  Hodge, 155 F. 3d  at 1356.  Moreover, the opinions 
by the physicians are presumed credible for the purpose of 
determining whether the evidence is new and material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Hence, the Board finds 
that new and material evidence has been submitted, which is 
directly and substantially probative of a possible causal 
link between the in-service back injury and the current 
disability, and the claim should be reopened.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
back condition is granted to this extent only.


REMAND

While the Board finds that the action taken by the RO was 
sufficient under the Veterans Claims Assistance Act of 2000 
to allow the veteran's claim to be reopened, further 
development consistent with VA's duty to assist is warranted 
before the claim of entitlement to service connection for 
back condition can be fully adjudicated.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.
Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  Under the VCAA, the Board finds 
that additional medical development is necessary, and remand 
is appropriate.  In this case, there is additional VA duty 
under the VCAA, to assist the veteran in the development of 
his claims for service connection for a back condition.

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran asserts in various statements that his current 
back disability is causally related to his October 1965 in-
service accident.  In an April 1987 VA examination report, 
the examiner referred the veteran for orthopedic examination, 
noting a diagnosis of residuals, low back trauma, due to 
truck accident in service.  Letters from two of the veteran's 
four private physicians suggest that the veteran's back 
condition is related to his in-service injury.  However, 
actual medical records were never obtained. Moreover, another 
private physician reported in a September 1988 letter, that 
the veteran's back injury was caused by a mining cart 
accident in June 1987.  A private physician referenced an 
August 1989 MRI that showed diagnoses of small disc 
herniation at L4, L5 with mild degeneration, and congenital 
stenosis.  There is now a question as to whether the 
veteran's current back disorder is related to in-service 
injury, post-service mining cart injury, or to a congenital 
condition.  A VA medical examination and opinion is needed to 
address these questions.

The Board notes that in an October 2001 video conference 
hearing before the undersigned, the veteran testified that 
after discharge from service he continued to receive 
treatment for his back problems from Dr. Cicchiello in 
Kulpmont, whose practice was sold to Dr. Kort.  There is no 
indication in the file that VA tried to obtain these records, 
and under the VCAA, the RO should make additional attempts to 
obtain the actual medical records helpful to the veteran's 
claim.

In light of the above, and the redefined duty to assist the 
veteran in the development of a claim imposed on VA by the 
VCAA, it is the determination of the Board that the veteran 
should undergo a VA compensation examination to determine the 
current nature and extent of his disability, to clarify 
diagnoses, and obtain an opinion as to the etiology of his 
back condition.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could result 
in denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1. The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all outstanding VA 
or non-VA examinations and treatment 
received by him for his back 
condition since his active duty ended 
in 1974.  The RO should then contact 
the medical providers, to include 
private physicians, and, following 
the procedures of 38 C.F.R. § 3.159, 
obtain copies of all related medical 
records which are not already on 
file.  The RO should seek to obtain 
records specifically from Dr. Kort, 
(& Cicchiello), as well as Kraynak, 
Lin, and Heistand as discussed above, 
SSI records, and records from any 
other source(s) or facility(ies) 
identified by the veteran.

2. In requesting private treatment 
records, the RO should specify that 
actual treatment records, to include 
all diagnostic test results, as opposed 
to summaries, are needed.  All efforts 
to obtain private treatment records 
should be fully documented.  If any 
records are not obtained, the RO should 
inform the veteran of the records that 
the RO was unable to obtain and what 
efforts were made to obtain the 
records, and such efforts should be 
documented in the claims file.  The RO 
should also inform the veteran what 
further action, if any, will be taken 
by the RO with respect to his claim for 
compensation, and allow him an 
appropriate period of time within which 
to respond.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
VCAA, and promulgated regulations, are 
fully complied with and satisfied.

4. After all available records received 
pursuant to the above development are 
associated with the claims file, the 
veteran should be scheduled for a back 
examination with an appropriate 
examiner, to obtain a current diagnosis 
and opinion as to the etiology of his 
current back condition.  The entire 
claims folder to  include a complete 
copy of this remand must be made 
available to, and reviewed by the 
examiner(s) designated to examine the 
veteran.  Such review should be 
acknowledged in the examination report.  
All diagnostic tests and studies deemed 
necessary by the examiner(s) should be 
conducted, and all pertinent 
symptomatology and findings should be 
reported.

5. The examiner's attention is directed to 
the service medical records, VA April 
1987 (pre-mining injury) and February 
1995 x-ray findings, and statements 
with respect to the history of the 
veteran's back injuries. The examiner 
is asked to give an opinion with full 
rationale, based on medical findings, 
historical records, and medical 
principles, as to whether it is at 
least as likely as not that the current 
back disability, or an identifiable or 
significant portion of the current 
disability, is the result or 
continuation of the 1965 in-service 
back injury resulting from a truck 
accident.

6.  The RO should review the claim for 
service connection for a back 
condition.  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case 
should be sent to the veteran and his 
representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


